IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MELPAR, LLC,                              §
                                            § No. 44, 2022
        Defendant Below,                    §
        Appellant,                          § Court Below: Superior Court
                                            § of the State of Delaware
        v.                                  §
                                            § C.A. No. S21C-03-017
  THE STATE OF DELAWARE,                    §
  UPON THE RELATION OF THE                  §
  SECRETARY OF THE                          §
  DEPARTMENT OF                             §
  TRANSPORTATION,                           §
                                            §
        Plaintiff Below, Appellee.          §

                           Submitted: February 9, 2022
                           Decided: February 10, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                     ORDER

      After consideration of the notice of appeal from interlocutory orders and the

documents attached thereto, the interlocutory appeal is refused for the reasons stated

in the Court’s order dated January 27, 2022, in Melpar, LLC v. State ex rel. Secretary

of Department of Transportation, 9, 2022 (Del. Jan. 27, 2022). To the extent that

the second application for certification of interlocutory appeal raises additional

issues—including relating to the Superior Court’s decision regarding the appellant’s

request for an evidentiary hearing and the application of “Superior Court Civil Rule

71.1 and bad faith/fraud/abuse of discretion”—this Court has concluded, in the
exercise of its discretion, that the application for interlocutory review should be

refused.

      NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                      Justice




                                        2